 
THIS NOTE AND THE SHARES OF COMMON STOCK ISSUABLE UPON CONVERSION HEREOF HAVE
NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR
APPLICABLE STATE SECURITIES LAWS, AND MAY NOT BE SOLD, TRANSFERRED, OR OTHERWISE
DISPOSED OF IN THE ABSENCE OF SUCH REGISTRATION OR RECEIPT BY SAGE OF AN OPINION
OF COUNSEL IN FORM, SUBSTANCE AND SCOPE REASONABLY SATISFACTORY TO SAGE THAT
THIS NOTE AND THE SHARES OF COMMON STOCK ISSUABLE UPON CONVERSION HEREOF MAY BE
SOLD, TRANSFERRED, OR OTHERWISE DISPOSED OF, UNDER AN EXEMPTION FROM
REGISTRATION UNDER THE ACT AND SUCH STATE SECURITIES LAWS.



SAGEBRUSH GOLD, LTD.
GOLD ACQUISITION CORP.


Amended and Restated Senior Secured Convertible Promissory Note


February 23, 2012
$2,368,183.05

 
For value received, each of (i) SAGEBRUSH GOLD, LTD., a Nevada corporation with
an address of 1640 Terrace Way, Walnut Creek, CA 94597 (“Sage”), and (ii) GOLD
ACQUISITION CORP., a Nevada corporation with an address of 1640 Terrace Way,
Walnut Creek, CA 94597 (the “Holding Company,” and together with Sage, each a
“Maker” and jointly and severally the “Makers”) hereby promises to pay to the
order of PLATINUM LONG TERM GROWTH LLC, a Delaware limited liability company
with an address of 152 West 57th Street, 4th Floor, New York, NY 10019 (together
with its successors, representatives, and permitted assigns, the “Holder”), in
accordance with the terms hereinafter provided, the principal amount of Two
Million Three Hundred Sixty-Eight Thousand One Hundred Eighty-Three Dollars and
Five Cents ($2,368,183.05), together with interest thereon.
 
All payments under or pursuant to this Note shall be made in United States
Dollars in immediately available funds to the Holder at the address of the
Holder first set forth above or at such other place as the Holder may designate
from time to time in writing to the Makers or by wire transfer of funds to the
Holder’s account, instructions for which are attached hereto as Exhibit A. The
outstanding principal balance of this Note shall be due and payable on the date
that is twelve months from the Commencement Date defined below (the “Maturity
Date”).
 
ARTICLE I - GENERAL TERMS
 
Section 1.1                      Letter Agreement; Assignment and Assumption
Agreement
 
This Note has been executed and delivered pursuant to (i) the Letter Agreement,
dated as of July 18, 2011 (as amended, restated, supplemented or otherwise
modified, the “Letter Agreement”), by and among Sage, the Holder and Lakewood
Group LLC (“Lakewood”) and (ii) the Note Assignment and Assumption Agreement
(“Assignment and Assumption”) dated on or about the date hereof by and among the
Makers, the Holder, Lakewood, Frost Gamma Investments Trust (“Frost”) and
Michael Brauser (“Brauser”).  Capitalized terms used and not otherwise defined
herein shall have the meanings given such terms in the Letter Agreement.  On the
date hereof, the Makers are issuing a Senior Secured Convertible Note in
substantially the same form as this Note to Lakewood (the “Lakewood
Note”).  This Note evidences amounts due and owing under the Senior Secured
Convertible Promissory Note issued on August 30th, 2011 by the Makers to the
Holder in the original principal amount of $6,400,000 (the “Original
Note”).  Pursuant to the Assignment and Assumption, the Holder assigned
$3,200,000 of the original principal amount of the Original Note to Frost and
Brauser.  Therefore this Note, together with Senior Secured Promissory Notes
from the Makers to Frost and Brauser dated as of the date hereof, is issued in
exchange for (and not in discharge of the indebtedness evidenced by) the
Original Note.  Certain terms used herein are defined in Section 5.13 hereof.
 
 
-1-

--------------------------------------------------------------------------------

 
 
Section 1.2                      Interest
 
Beginning on August 30, 2011, the original issuance date of this Note (the
“Issuance Date”), the outstanding principal balance of this Note shall bear
interest, in arrears, at a rate per annum equal to nine percent (9%), payable
monthly, commencing February 23, 2013 (the “Commencement Date”) and continuing
on the same day of each month thereafter (each such date an “Interest Payment
Date”) through and including the Maturity Date. As used herein, “Business Day”
(whether or not capitalized) means any day banking transactions can be conducted
in New York City, New York, USA, and does not include any day which is a federal
or state holiday in such location.
 
Interest shall be computed on the basis of a 360-day year of twelve (12)
thirty-day months, shall compound monthly and shall accrue commencing on August
30, 2011.  Furthermore, upon the occurrence of an Event of Default (as defined
in Section 2.1 hereof), the Makers will pay interest to the Holder, payable on
demand, on the outstanding principal balance of the Note and on all unpaid
interest from the date of the Event of Default at a per annum rate equal to the
lesser of (i) eighteen percent (18%) and (ii) the maximum applicable legal rate
per annum, calculated based on a 360-day year.
 
At the option of the Makers, interest on this  Note shall be payable in cash or
in shares of common stock of Sage, par value $0.0001 per share (the “Common
Stock”)  based on the average Interest Payment Share Price (as defined below)
for the ten (10) Trading Days preceding any Interest Payment Date. “Interest
Payment Share Price” means, for any date, the price determined by the first of
the following clauses that applies: (i) if the Common Stock is then listed or
quoted on an Interest Payment Trading Market, the daily volume weighted average
price of the Common Stock for the ten (10) Trading Days prior to such date (or
the nearest preceding date) on the Interest Payment Trading Market on which the
Common Stock is then listed or quoted as reported by Bloomberg L.P. (based on a
Trading Day from 9:30 a.m. New York City time to 4:02 p.m. New York City time);
or (ii) if the Common Stock is not then listed or quoted on an Interest Payment
Trading Market for which the daily volume weighted average price of the Common
Stock is available on Bloomberg L.P., the average closing price of the Common
Stock for the ten (10) Trading Days immediately prior to such date.  “Interest
Payment Trading Market” means the following markets or exchanges on which the
Common Stock is listed or quoted for trading on the date in question: the Nasdaq
Capital Market, the NYSE Amex, the New York Stock Exchange, the Nasdaq National
Market, or the OTC Bulletin Board.
 
 
-2-

--------------------------------------------------------------------------------

 
 
Notwithstanding the foregoing:
 
 
A.
Interest on this Note shall be payable only in cash in the event that, as of any
Interest Payment Date, (A) any Event of Default has occurred and is continuing,
(B) the Common Stock is not then listed or traded on an Interest Payment Trading
Market, and/or (C) the payment of interest in shares of Common Stock would cause
the Holder or its affiliates to beneficially own (as defined in accordance with
Section 13(d) of the Securities Exchange Act of 1934) in excess of 4.99% of the
Common Stock of Sage then outstanding; and

 
 
B.
In the event that the Makers elect to exercise this option, the Holder shall
have the right to require the Makers to pay fifty percent (50%) of the interest
payable on any Interest Payment Date in cash and fifty percent (50%) in shares
of Sage’s Common Stock as contemplated in this Section 1.2.

 
Section 1.3                      Payment of Principal; Prepayment
 
The principal amount hereof shall be paid in full in twelve (12) equal monthly
installments, with the initial payment due on the Commencement Date and each
subsequent payment due on each day on which interest is due and payable
hereunder pursuant to Section 1.2 hereof; provided, that, any and all unpaid
principal and interest shall be paid in full on the Maturity Date, or, if
earlier, upon acceleration of this Note in accordance with the terms hereof. Any
amount of principal repaid hereunder may not be re-borrowed. The Makers may
prepay this Note in full or in part with the prior written consent of the
Holder, provided that any partial payment shall be in an amount not less than
$250,000.
 
Section 1.4                      Security Documents
 
The obligations of the Makers hereunder are secured by: (i) a Security Agreement
(the “Security Agreement”) dated as of the date of the Original Note between the
Holding Company and Platinum Long Term Growth LLC, as collateral agent (in such
capacity, the “Collateral Agent”); (ii) one or more Deeds of Trust from the
Holding Company to the Collateral Agent (collectively, the “Deed of Trust”);
(iii)  a Pledge Agreement from Sage to the Collateral Agent (the “Pledge
Agreement”); and (iv) an instruction letter of the Makers and the Collateral
Agent to the United States Department of the Interior, Bureau of Land Management
(the “Instruction Letter”).  The Instruction Letter, the Pledge Agreement, the
Deed of Trust and the Security Agreement, as such documents and instruments may
be amended, restated, supplemented or otherwise modified from time to time, are
collectively referred to herein as the “Security Documents.”  The Security
Documents, together with this Note, the Letter Agreement, and all documents or
instruments in connection herewith or therewith or in furtherance hereof or
thereof as such documents and instruments may be amended, restated, supplemented
or otherwise modified from time to time, are collectively referred to herein as
the “Transaction Documents.”
 
Section 1.5                      Payment on Non-Business Days
 
Whenever any payment to be made shall be due on a Saturday, Sunday or a public
holiday under the laws of the State of New York, such payment may be due on the
next succeeding Business Day and such next succeeding day shall be included in
the calculation of the amount of accrued interest payable on such date.
 
 
-3-

--------------------------------------------------------------------------------

 
 
Section 1.6                      Transfer
 
This Note may be transferred or sold, subject to the provisions of Section 5.8
of this Note, or pledged, hypothecated or otherwise granted as security by the
Holder.
 
Section 1.7                      Replacement
 
Upon receipt of a duly executed, notarized and unsecured written statement from
the Holder with respect to the loss, theft or destruction of this Note (or any
replacement hereof) and a standard indemnity, or, in the case of a mutilation of
this Note, upon surrender and cancellation of such Note, the Makers shall issue
a new Note, of like tenor and amount, in lieu of such lost, stolen, destroyed or
mutilated Note.
 
ARTICLE II - EVENTS OF DEFAULT; REMEDIES
 
Section 2.1                      Events of Default.
 
The occurrence of any of the following events shall be an “Event of Default”
under this Note:
 
(a)           any default in the payment of (1) the principal amount hereunder
when due, or (2) interest on, or any other fees due in connection with, this
Note, as and when the same shall become due and payable (whether on the Maturity
Date or by acceleration or otherwise); or
 
(b)           any Maker shall fail to observe or perform any other covenant or
agreement contained in this Note, or any other Transaction Document, which
failure is not cured, if possible to cure, within 3 Business Days after the
occurrence thereof; or
 
(c)           the suspension from listing, without subsequent listing on any one
of, or the failure of Sage’s Common Stock (“Common Stock”) to be listed on at
least one of, the OTC Bulletin Board, the OTCQB, the OTCQX, the NYSE Amex, the
Nasdaq Capital Markets, the Nasdaq Global Market, the Nasdaq Global Select
Market or The New York Stock Exchange, Inc. for a period of ten (10) consecutive
Trading Days; or
 
(d)           notice from Sage to the Holder, including by way of public
announcement, at any time, of Sage’s inability to comply (including without
limitation for any of the reasons described in Section 3.7(a) hereof) or its
intention not to comply with proper requests for conversion of this Note into
shares of Common Stock; or
 
(e)           Sage shall fail to timely deliver the shares of Common Stock
pursuant to the terms hereof upon conversion of the Note; or
 
(f)           any Maker shall fail to make the payment of any fees and/or
liquidated damages under this Note, the Letter Agreement or any other
Transaction Document, which failure is not remedied within five (5) Business
Days after the occurrence thereof; or
 
 
-4-

--------------------------------------------------------------------------------

 
 
(g)           default shall be made in the performance or observance of (i) any
covenant, condition or agreement contained in this Note and is not fully cured
within three (3) Business Days after the occurrence thereof or (ii) any
covenant, condition or agreement contained in any Transaction Document that is
not covered by any other provisions of this Section 2.1 which results in a
Material Adverse Effect and such default is not fully cured within three (3)
Business Days of the earliest of (A) the date the Makers receive notice from the
Holder of the occurrence thereof, (B) the date any Maker knew of such default,
or (C) the date any Maker should have known of such default; or
 
(h)           any representation or warranty made by any Maker herein or in any
other Transaction Document shall prove to have been false or incorrect or
breached on the date as of which made, which breach results in a Material
Adverse Effect; or
 
(i)           any Maker shall (A) default in any payment of any amount or
amounts of principal of or interest on any Indebtedness (other than the
Indebtedness hereunder) the aggregate principal amount of which Indebtedness is
in excess of $250,000 or (B) default in the observance or performance of any
other agreement or condition relating to any Indebtedness or contained in any
instrument or agreement evidencing, securing or relating thereto, or any other
event shall occur or condition exist, the effect of which default or other event
or condition is to cause, or to permit the holder or holders or beneficiary or
beneficiaries of such Indebtedness to cause with the giving of notice if
required, such Indebtedness to become due prior to its stated maturity; or
 
(j)           any Maker shall (i) apply for or consent to the appointment of, or
the taking of possession by, a receiver, custodian, trustee or liquidator of
itself or of all or a substantial part of its property or assets, (ii) make a
general assignment for the benefit of its creditors, (iii) commence a voluntary
case under the United States Bankruptcy Code (as now or hereafter in effect) or
under the comparable laws of any jurisdiction (foreign or domestic), (iv) file a
petition seeking to take advantage of any bankruptcy, insolvency, moratorium,
reorganization or other similar law affecting the enforcement of creditors’
rights generally, (v) acquiesce in writing to any petition filed against it in
an involuntary case under United States Bankruptcy Code (as now or hereafter in
effect) or under the comparable laws of any jurisdiction (foreign or domestic),
(vi) issue a notice of bankruptcy or winding down of its operations or issue a
press release regarding same, or (vii) take any action under the laws of any
jurisdiction (foreign or domestic) analogous to any of the foregoing; or
 
(k)           a proceeding or case shall be commenced in respect of any Maker,
without its application or consent, in any court of competent jurisdiction,
seeking (i) the liquidation, reorganization, moratorium, dissolution, winding
up, or composition or readjustment of its debts, (ii) the appointment of a
trustee, receiver, custodian, liquidator or the like of it or of all or any
substantial part of its assets in connection with the liquidation or dissolution
of any Maker or (iii) similar relief in respect of it under any law providing
for the relief of debtors, and such proceeding or case described in clause (i),
(ii) or (iii) shall continue undismissed, or unstayed and in effect, for a
period of thirty (30) days or any order for relief shall be entered in an
involuntary case under United States Bankruptcy Code (as now or hereafter in
effect) or under the comparable laws of any jurisdiction (foreign or domestic)
against any Maker or action under the laws of any jurisdiction (foreign or
domestic) analogous to any of the foregoing shall be taken with respect to any
Maker and shall continue undismissed, or unstayed and in effect for a period of
sixty (60) days; or
 
 
-5-

--------------------------------------------------------------------------------

 
 
(l)           the failure of Sage to instruct its transfer agent to remove any
legends from shares of Common Stock eligible to be sold under Rule 144 (“Rule
144”) of the Securities Act of 1933, as amended (the “Securities Act”) and issue
such un-legended certificates to the Holder within three (3) Business Days of
the Holder’s request so long as the Holder has provided reasonable assurances to
Sage that such shares of Common Stock can be sold pursuant to Rule 144; or
 
(m)           the occurrence of any default or Event of Default under any other
Transaction Document, or the occurrence of any event, which, with the passage of
time or the giving of notice or both, would constitute a default or an Event of
Default under any other Transaction Document; or
 
(n)           any Maker shall cease to intend to actively conduct operations
relating to its mining business for a period of ten (10) or more consecutive
Business Days in a manner consistent with past practices relating to such
business; or
 
(o)           any material portion of the property or assets of any Maker is
seized by any governmental authority; or
 
(p)           the Makers shall fail to pay any Bureau of Land Management fees
relating to any unpatented mining claims now or hereafter held by the Holding
Company; or
 
(q)           any Maker or any principal executive officer thereof is indicted
for the commission of any criminal activity involving fraud or dishonesty; or
 
(r)           without limiting the generality of Section 2.1 hereof, any default
or Event of Default shall have occurred under any of (x) the Lakewood Note, (y)
the Senior Secured Convertible Promissory Note issued on or about the date
hereof by the Makers to Frost, and/or (z) the Senior Secured Convertible
Promissory Note issued on or about the date hereof by the Makers to Brauser; or
 
(s)           closing of a purchase, tender or exchange offer made to the
holders of more than fifty percent (50%) of the outstanding shares of Common
Stock in which more than fifty percent (50%) of the outstanding shares of Common
Stock were tendered and accepted.
 
Section 2.2                      ­Remedies Upon An Event of Default
 
 If an Event of Default shall have occurred and shall be continuing, the Holder
of this Note may at any time at its option: (a) declare the entire unpaid
principal balance of this Note, together with all interest accrued hereon, due
and payable, and thereupon, the same shall be accelerated and so due and
payable, without presentment, demand, protest, or notice, all of which are
hereby expressly unconditionally and irrevocably waived by the Makers; provided,
that, no notice or declaration of acceleration by the Holder shall be required
in case of an Event of Default described in Section 2.1(j) or Section 2.1(k)
above, the occurrence of which shall cause the outstanding principal balance and
all accrued interest to become immediately due and payable; or (b) demand that
the principal amount of this Note then outstanding and all accrued and unpaid
interest thereon shall be converted into shares of Common Stock at the
Conversion Price per share on the Trading Day immediately preceding the date the
Holder demands conversion pursuant to this clause (subject to Section 3.4
hereof); or (c) in the case of an Event of Default under Section 2.1(e) or
Section 2.1(l) hereof, demand immediate prepayment of this Note at a price equal
to one hundred and ten percent (110%) of the aggregate principal amount of this
Note plus all accrued and unpaid interest at the time of such demand (the
“Prepayment Price”).  In addition, the Holder may exercise or otherwise enforce
any one or more of the Holder’s rights, powers, privileges, remedies and
interests under the Transaction Documents.  No course of delay on the part of
the Holder shall operate as a waiver thereof or otherwise prejudice the right of
the Holder.  No remedy conferred hereby shall be exclusive of any other remedy
referred to herein or now or hereafter available at law, in equity, by statute
or otherwise.
 
 
-6-

--------------------------------------------------------------------------------

 
 
ARTICLE III - CONVERSION; ANTI-DILUTION; PREPAYMENT
 
Section 3.1                      Conversion Option
 
At any time and from time to time on or after the Issuance Date, this Note shall
be convertible (in whole or in part), at the option of the Holder (the
“Conversion Option”), into such number of fully paid and non-assessable shares
of Common Stock (the “Conversion Rate”) as is determined by dividing (x) that
portion of the outstanding principal balance plus any accrued but unpaid
interest under this Note as of such date that the Holder elects to convert by
(y) the Conversion Price (as defined in Section 3.2 hereof) then in effect on
the date (the “Conversion Date”) on which the Holder faxes a notice of
conversion (the “Conversion Notice”), duly executed, to Sage (facsimile number:
(925) 938-0406, Attn.: David Rector (or current CEO, President or CFO),
provided, however, that the Conversion Price shall be subject to adjustment as
described in Section 3.5 below.  The Holder shall deliver this Note to Sage, on
behalf of the Makers, at the address designated in the Letter Agreement at such
time that this Note is fully converted.  With respect to partial conversions of
this Note, the Makers shall keep written records of the amount of this Note
converted as of each Conversion Date.
 
Section 3.2                      Conversion Price
 
The term “Conversion Price” shall mean $0.40, subject to adjustment under
Section 3.5 hereof for all circumstances and in all cases set forth in such
section since the Issuance Date.
 
Section 3.3                      Mechanics of Conversion
 
(a)           Not later than three (3) Trading Days after any Conversion Date,
Sage or its designated transfer agent, as applicable, shall issue and deliver to
the Depository Trust Company (“DTC”) account on the Holder’s behalf via the
Deposit Withdrawal Agent Commission System (“DWAC”) as specified in the
Conversion Notice, registered in the name of the Holder or its designee, for the
number of shares of Common Stock to which the Holder shall be entitled.  In the
alternative, not later than three (3) Trading Days after any Conversion Date,
Sage shall deliver to the Holder by express courier a certificate or
certificates which shall be free of restrictive legends and trading restrictions
representing the number of shares of Common Stock being acquired upon the
conversion of this Note (the “Delivery Date”).  Notwithstanding the foregoing to
the contrary, Sage or its transfer agent shall only be obligated to issue and
deliver the shares to the DTC on the Holder’s behalf via DWAC (or certificates
free of restrictive legends) if such conversion is in connection with a sale and
the Holder has complied with the applicable prospectus delivery requirements (as
evidenced by documentation furnished to and reasonably satisfactory to Sage) or
such shares may be sold pursuant to Rule 144 or an exemption from the
registration requirements of the Securities Act.  If in the case of any
Conversion Notice such certificate or certificates are not delivered to or as
directed by the Holder by the Delivery Date, the Holder shall be entitled by
written notice to Sage at any time on or before its receipt of such certificate
or certificates thereafter, to rescind such conversion, in which event Sage
shall immediately return this Note tendered for conversion (if applicable), and
whereupon the Makers and the Holder shall each be restored to their respective
positions immediately prior to the delivery of such notice of revocation, except
that any amounts described in Sections 3.3(b) and 3.3(c) shall be payable
through the date notice of rescission is given to Sage.
 
 
-7-

--------------------------------------------------------------------------------

 
 
(b)           The Makers understand that a delay in the delivery of the shares
of Common Stock upon conversion of this Note beyond the Delivery Date could
result in economic loss to the Holder.  If Sage fails to deliver to the Holder
such shares via DWAC (or, if applicable, certificates) by the Delivery Date, the
Makers shall pay to the Holder, in cash, an amount per Trading Day for each
Trading Day until such shares are delivered via DWAC or certificates are
delivered (if applicable), together with interest on such amount at a rate of
10% per annum, accruing until such amount and any accrued interest thereon is
paid in full, equal to the greater of: (A) (i) 1% of the aggregate principal
amount of the Note requested to be converted for the first five (5) Trading Days
after the Delivery Date and (ii) 2% of the aggregate principal amount of the
Note requested to be converted for each Trading Day thereafter; and (B) $1,000
per day (which amount shall be paid as liquidated damages and not as a
penalty).  Nothing herein shall limit the Holder’s right to pursue actual
damages for Sage’s failure to deliver certificates representing shares of Common
Stock upon conversion within the period specified herein and the Holder shall
have the right to pursue all remedies available to it at law or in equity
(including, without limitation, a decree of specific performance and/or
injunctive relief).  Notwithstanding anything to the contrary contained herein,
the Holder shall be entitled to withdraw a Conversion Notice, and upon such
withdrawal the Makers shall only be obligated to pay the liquidated damages
accrued in accordance with this Section 3.3(b) through the date the Conversion
Notice is withdrawn.
 
(c)           In addition to any other rights available to the Holder, if Sage
fails to cause its transfer agent to transmit via DWAC or transmit to the Holder
a certificate or certificates representing the shares of Common Stock issuable
upon conversion of this Note on or before the Delivery Date, and if after such
date the Holder is required by its broker to purchase (in an open market
transaction or otherwise) shares of Common Stock to deliver in satisfaction of a
sale by the Holder of the shares of Common Stock issuable upon conversion of
this Note which the Holder anticipated receiving upon such conversion (a
“Buy-In”), then the Makers shall (1) pay in cash to the Holder the amount by
which (x) the Holder’s total purchase price (including brokerage commissions, if
any) for the shares of Common Stock so purchased exceeds (y) the amount obtained
by multiplying (A) the number of shares of Common Stock issuable upon conversion
of this Note that Sage was required to deliver to the Holder in connection with
the conversion at issue times (B) the price at which the sell order giving rise
to such purchase obligation was executed, and (2) at the option of the Holder,
either reinstate the portion of the Note and equivalent number of shares of
Common Stock for which such conversion was not honored or deliver to the Holder
the number of shares of Common Stock that would have been issued had Sage timely
complied with its conversion and delivery obligations hereunder.  For example,
if the Holder purchases Common Stock having a total purchase price of $11,000 to
cover a Buy-In with respect to an attempted conversion of shares of Common Stock
with an aggregate sale price giving rise to such purchase obligation of $10,000,
under clause (1) of the immediately preceding sentence the Makers shall be
required to pay the Holder $1,000. The Holder shall provide the Makers written
notice indicating the amounts payable to the Holder in respect of the Buy-In,
together with applicable confirmations and other evidence reasonably requested
by the Makers.  Nothing herein shall limit a Holder’s right to pursue any other
remedies available to it hereunder, at law or in equity including, without
limitation, a decree of specific performance and/or injunctive relief with
respect to Sage’s failure to timely deliver certificates representing shares of
Common Stock upon conversion of this Note as required pursuant to the terms
hereof.
 
 
-8-

--------------------------------------------------------------------------------

 
 
Section 3.4                      Ownership Cap and Certain Conversion
Restrictions
 
(a)           Notwithstanding anything to the contrary set forth in this Note,
at no time may all or a portion of this Note be converted if the number of
shares of Common Stock to be issued pursuant to such conversion would exceed,
when aggregated with all other shares of Common Stock owned by the Holder at
such time, the number of shares of Common Stock which would result in the Holder
beneficially owning (as determined in accordance with Section 13(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) and the rules
thereunder) more than 4.99% of all of the Common Stock outstanding at such time;
provided, however, that upon the Holder providing the Makers with sixty-one (61)
days’ advance notice (the “4.99% Waiver Notice”) that the Holder would like to
waive this Section 3.4(a) with regard to any or all shares of Common Stock
issuable upon conversion of this Note, this Section 3.4(a) will be of no force
or effect with regard to all or a portion of the Note referenced in the 4.99%
Waiver Notice.
 
(b)           Notwithst
 
-9-

--------------------------------------------------------------------------------

 
anding anything to the contrary set forth in this Note, at no time may all or a
portion of this Note be converted if the number of shares of Common Stock to be
issued pursuant to such conversion, when aggregated with all other shares of
Common Stock owned by the Holder at such time, would result in the Holder
beneficially owning (as determined in accordance with Section 13(d) of the
Exchange Act and the rules thereunder) in excess of 9.99% of the then issued and
outstanding shares of Common Stock outstanding at such time; provided, however,
that upon the Holder providing the Makers with sixty-one (61) days’ advance
notice (the “9.99% Waiver Notice”) that the Holder would like to waive this
Section 3.4(b) with regard to any or all shares of Common Stock issuable upon
conversion of this Note, this Section 3.4(b) will be of no force or effect with
regard to all or a portion of the Note referenced in the 9.99% Waiver Notice.
 
Section 3.5                      Adjustment of Conversion Price
 
(a)           Until the Note has been paid in full or converted in full, from
and after the Issuance Date, the Conversion Price shall be subject to adjustment
from time to time as follows (but shall not be increased, other than pursuant to
Section 3.5(a)(i) hereof):
 
(i)           Adjustments for Stock Splits and Combinations.  If Sage shall at
any time or from time to time after the Issuance Date, effect a stock split of
the outstanding Common Stock, the applicable Conversion Price in effect
immediately prior to the stock split shall be proportionately decreased.  If
Sage shall at any time or from time to time after the Issuance Date, combine the
outstanding shares of Common Stock, the applicable Conversion Price in effect
immediately prior to the combination shall be proportionately increased.  Any
adjustments under this Section 3.5(a)(i) shall be effective at the close of
business on the date the stock split or combination occurs.
 
(ii)           Adjustments for Certain Dividends and Distributions.  If Sage
shall at any time or from time to time after the Issuance Date, make or issue or
set a record date for the determination of holders of Common Stock entitled to
receive a dividend or other distribution payable in shares of Common Stock,
then, and in each event, the applicable Conversion Price in effect immediately
prior to such event shall be decreased as of the time of such issuance or, in
the event such record date shall have been fixed, as of the close of business on
such record date, by multiplying, the applicable Conversion Price then in effect
by a fraction:
 
 
(1)
the numerator of which shall be the total number of shares of Common Stock
issued and outstanding immediately prior to the time of such issuance or the
close of business on such record date; and

 
 
(2)
the denominator of which shall be the total number of shares of Common Stock
issued and outstanding immediately prior to the time of such issuance or the
close of business on such record date plus the number of shares of Common Stock
issuable in payment of such dividend or distribution.

 
(iii)           Adjustment for Other Dividends and Distributions.  If Sage shall
at any time or from time to time after the Issuance Date, make or issue or set a
record date for the determination of holders of Common Stock entitled to receive
a dividend or other distribution payable in other than shares of Common Stock,
then, and in each event, an appropriate revision to the applicable Conversion
Price shall be made and provision shall be made (by adjustments of the
Conversion Price or otherwise) so that the holders of this Note shall receive
upon conversions thereof, in addition to the number of shares of Common Stock
receivable thereon, the number of securities of Sage which they would have
received had this Note been converted into Common Stock on the date of such
event and had thereafter, during the period from the date of such event to and
including the Conversion Date, retained such securities (together with any
distributions payable thereon during such period), giving application to all
adjustments called for during such period under this Section 3.5(a)(iii) with
respect to the rights of the Holder; provided, however, that if such record date
shall have been fixed and such dividend is not fully paid or if such
distribution is not fully made on the date fixed therefor, the Conversion Price
shall be adjusted pursuant to this paragraph as of the time of actual payment of
such dividends or distributions.
 
(iv)           Adjustments for Reclassification, Exchange or Substitution.  If
the Common Stock issuable upon conversion of this Note at any time or from time
to time after the Issuance Date shall be changed to the same or different number
of shares of any class or classes of stock, whether by reclassification,
exchange, substitution or otherwise (other than by way of a stock split or
combination of shares or stock dividends provided for in Sections 3.5(a)(i),
3.5(a)(ii) and 3.5(a)(iii), or a reorganization, merger, consolidation, or sale
of assets provided for in Section 3.5(a)(v)), then, and in each event, an
appropriate revision to the Conversion Price shall be made and provisions shall
be made (by adjustments of the Conversion Price or otherwise) so that the Holder
shall have the right thereafter to convert this Note into the kind and amount of
shares of stock and other securities receivable upon reclassification, exchange,
substitution or other change, by holders of the number of shares of Common Stock
into which such Note might have been converted immediately prior to such
reclassification, exchange, substitution or other change, all subject to further
adjustment as provided herein.
 
 
-10-

--------------------------------------------------------------------------------

 
 
(v)           Adjustments for Reorganization, Merger, Consolidation or Sales of
Assets.  If at any time or from time to time after the Issuance Date there shall
be a capital reorganization of Sage (other than by way of a stock split or
combination of shares or stock dividends or distributions provided for in
Section 3.5(a)(i), 3.5(a)(ii) and 3.5(a)(iii), or a reclassification, exchange
or substitution of shares provided for in Section 3.5(a)(iv)), or a merger or
consolidation of Sage with or into another Person where the holders of
outstanding voting securities prior to such merger or consolidation do not own
over fifty percent (50%) of the outstanding voting securities of the merged or
consolidated entity, immediately after such merger or consolidation, or the sale
of all or substantially all of Sage’s properties or assets to any other Person
(an “Organic Change”), then as a part of such Organic Change, (A) if the
surviving entity in any such Organic Change is a public company that is
registered pursuant to the Exchange Act, and its common stock is listed or
quoted on a national exchange or the OTC Bulletin Board, an appropriate revision
to the Conversion Price shall be made and provision shall be made (by
adjustments of the Conversion Price or otherwise) so that the Holder shall have
the right thereafter to convert such Note into the kind and amount of shares of
stock and other securities or property of Sage or any successor corporation
resulting from Organic Change, and (B) if the surviving entity in any such
Organic Change is not a public company that is registered pursuant to the
Exchange Act, or its common stock is not listed or quoted on a national exchange
or the OTC Bulletin Board, the Holder shall have the right to demand prepayment
of this Note pursuant to Section 3.6(b) hereof.  In any such case, appropriate
adjustment shall be made in the application of the provisions of this Section
3.5(a)(v) with respect to the rights of the Holder after the Organic Change to
the end that the provisions of this Section 3.5(a)(v) (including any adjustment
in the applicable Conversion Price then in effect and the number of shares of
stock or other securities deliverable upon conversion of this Note) shall be
applied after that event in as nearly an equivalent manner as may be
practicable.
 
(vi)           Adjustments for Issuance of Additional Shares of Common
Stock.  Other than with respect to any issuance exempted pursuant to the terms
of Section 3.5(c) hereof, in the event that Sage shall, at any time, from time
to time after the Issuance Date, issue or sell any additional shares of Common
Stock (otherwise than as provided  in the foregoing subsections (i) through (v)
of this Section 3.5(a) or pursuant to Common Stock Equivalents (hereafter
defined) granted or issued prior to the Issuance Date) (“Additional Shares of
Common Stock”), at a price per share less than the Conversion Price then in
effect or without consideration, then the Conversion Price upon each such
issuance shall be reduced to a price equal to the consideration per share paid
for such Additional Shares of Common Stock.
 
 
-11-

--------------------------------------------------------------------------------

 
 
(vii)           Issuance of Common Stock Equivalents.  The provisions of this
Section 3.5(a)(vii) shall apply if (a) Sage, at any time after the Issuance
Date, shall issue any securities convertible into or exchangeable for, directly
or indirectly, Common Stock (“Convertible Securities”), or (b) any rights or
warrants or options to purchase any such Common Stock or Convertible Securities
(collectively, the “Common Stock Equivalents”) shall be issued or sold, at any
time, from time to time after the Issuance Date.  If the price per share for
which Additional Shares of Common Stock may be issuable pursuant to any such
Common Stock Equivalent shall be less than the applicable Conversion Price then
in effect, or if, after any such issuance of Common Stock Equivalents, the price
per share for which Additional Shares of Common Stock may be issuable thereafter
is amended or adjusted, and such price as so amended shall be less than the
applicable Conversion Price in effect at the time of such amendment or
adjustment, then the applicable Conversion Price upon each such issuance or
amendment shall be adjusted as provided in the first sentence of subsection (vi)
of this Section 3.5(a).
 
(viii)           Consideration for Stock.  In case any shares of Common Stock or
any Common Stock Equivalents shall be issued or sold, at any time, from time to
time after the Issuance Date:
 
 
(1)
in connection with any merger or consolidation in which Sage is the surviving
corporation (other than any consolidation or merger in which the previously
outstanding shares of Common Stock of Sage shall be changed to or exchanged for
the stock or other securities of another corporation), the amount of
consideration therefor shall be, deemed to be the fair value, as determined
reasonably and in good faith by the Board of Directors of Sage, of such portion
of the assets and business of the nonsurviving corporation as such Board may
determine to be attributable to such shares of Common Stock, Convertible
Securities, rights or warrants or options, as the case may be; or

 
 
(2)
in the event of any consolidation or merger of Sage in which Sage is not the
surviving corporation or in which the previously outstanding shares of Common
Stock of Sage shall be changed into or exchanged for the stock or other
securities of another corporation, or in the event of any sale of all or
substantially all of the assets of Sage for stock or other securities of any
corporation, Sage shall be deemed to have issued a number of shares of its
Common Stock for stock or securities or other property of the other corporation
computed on the basis of the actual exchange ratio on which the transaction was
predicated, and for a consideration equal to the fair market value on the date
of such transaction of all such stock or securities or other property of the
other corporation.  If any such calculation results in adjustment of the
applicable Conversion Price, or the number of shares of Common Stock issuable
upon conversion of the Note, the determination of the applicable Conversion
Price or the number of shares of Common Stock issuable upon conversion of the
Note immediately prior to such merger, consolidation or sale, shall be made
after giving effect to such adjustment of the number of shares of Common Stock
issuable upon conversion of the Note.  In the event Common Stock is issued with
other shares or securities or other assets of Sage for consideration which
covers both, the consideration computed as provided in this Section 3.5(a)(viii)
shall be allocated among such securities and assets as determined in good faith
by the Board of Directors of Sage; or

 
 
-12-

--------------------------------------------------------------------------------

 
 
 
(3)
for services, other than as permitted pursuant to Section 3.5(c) hereof, the
amount of consideration therefor shall be deemed to be the par value of the
Common Stock.

 
(b)           Record Date.  In case Sage shall take record of the holders of its
Common Stock for the purpose of entitling them to subscribe for or purchase
Common Stock or Convertible Securities, then the date of the issue or sale of
the shares of Common Stock shall be deemed to be such record date.
 
(c)           Certain Issues Excepted.  Anything herein to the contrary
notwithstanding, the Makers shall not be required to make any adjustment to the
Conversion Price in connection with the following: (a) issuances of shares of
Common Stock or options to consultants, employees, officers or directors of Sage
pursuant to any stock or option plan, in an aggregate amount not to exceed
options to acquire more than 2.5% of the outstanding Common Stock in any
calendar year, if and to the extent such grants are duly approved by a majority
of the non-employee members of the Board of Directors of Sage or a majority of
the members of a committee of non-employee directors established for such
purpose and, in the case of any options, the exercise price of such options are
in excess of the closing price of the Common Stock on the date of grant; (b)
issuances of securities upon the exercise or exchange of or conversion of any
securities issued hereunder and/or securities exercisable or exchangeable for or
convertible into shares of Common Stock issued and outstanding on the Issuance
Date, provided that such securities have not been amended since the Issuance
Date to increase the number of such securities or to decrease the exercise,
exchange or conversion price of any such securities, (c) securities issued
pursuant to acquisitions or strategic transactions, provided any such issuance
shall only be to a person which is, itself or through its subsidiaries, an
operating company in a business synergistic with the business of Sage and in
which Sage receives benefits in addition to the investment of funds, but shall
not include a transaction in which Sage is issuing securities primarily for the
purpose of raising capital or to an entity whose primary business is investing
in securities, (d) issuances of shares of common stock, warrants or options
(which options shall not be included as part of the 2.5% cap set forth in
Section 3.5(c)(a) herein) by Sage to Continental Resources Group, Inc. or its
shareholders (or issuances of Common Stock upon conversion or exercise thereof),
pursuant to the provisions of that certain Asset Purchase Agreement dated as of
July 22, 2011, as such provisions were in effect on July 22, 2011 (the
“Continental APA”); provided, that, such warrants or options are not amended
following the date of issuance by Sage to increase the number of shares issuable
pursuant thereto or to decrease the exercise, exchange or conversion price
thereof except to the extent such adjustments are required pursuant to the terms
of such warrants or options as the case may be, (e) up to 12,000,000 shares of
Sage’s Common Stock and options to acquire 10,000,000 shares of Sage’s Common
Stock issued to Sage’s Chief Executive Officer during the one year period
beginning on August 30, 2011, and (f) options (which options shall not be
included as part of the 2.5% cap set forth in Section 3.5(c)(a) herein) to Mr.
Barry Honig during the one year period beginning on August 30, 2011, in an
aggregate amount not to exceed options to acquire more than 12,000,000 shares of
Sage’s outstanding Common Stock, if the exercise price of such options are in
excess of the closing price of the Common Stock on the date of grant.
 
 
-13-

--------------------------------------------------------------------------------

 
 
(d)           No Impairment.  No Maker shall, by amendment of its Certificate of
Incorporation, Bylaws, Operating Agreement  or other constitutional documents,
or through any reorganization, transfer of assets, consolidation, merger,
dissolution, issue or sale of securities or any other voluntary action, avoid or
seek to avoid the observance or performance of any of the terms to be observed
or performed hereunder by the Makers, but will at all times in good faith,
assist in the carrying out of all the provisions of this Section 3.5 and in the
taking of all such action as may be necessary or appropriate in order to protect
the Conversion Rights of the Holder against impairment.  In the event a Holder
shall elect to convert any portion of the Note as provided herein, Sage cannot
refuse conversion based on any claim that such Holder or anyone associated or
affiliated with such Holder has been engaged in any violation of law, violation
of an agreement to which such Holder is a party or for any reason whatsoever,
unless, an injunction from a court, or notice, restraining and or adjoining
conversion of all or of the Note shall have issued and Sage posts a surety bond
for the benefit of such Holder in an amount equal to one hundred thirty percent
(130%) of the amount of the Note that the Holder has elected to convert, which
bond shall remain in effect until the completion of arbitration/litigation of
the dispute and the proceeds of which shall be payable to such Holder (as
liquidated damages) in the event it obtains judgment.
 
(e)           Certificates as to Adjustments.  Upon occurrence of each
adjustment or readjustment of the Conversion Price or number of shares of Common
Stock issuable upon conversion of this Note pursuant to this Section 3.5, Sage
at its expense shall promptly compute such adjustment or readjustment in
accordance with the terms hereof and furnish to the Holder a certificate setting
forth such adjustment and readjustment, showing in detail the facts upon which
such adjustment or readjustment is based.  Sage shall, upon written request of
the Holder, at any time, furnish or cause to be furnished to the Holder a like
certificate setting forth such adjustments and readjustments, the applicable
Conversion Price in effect at the time, and the number of shares of Common Stock
and the amount, if any, of other securities or property which at the time would
be received upon the conversion of this Note.  Notwithstanding the foregoing,
Sage shall not be obligated to deliver a certificate unless such certificate
would reflect an increase or decrease of at least one percent (1%) of such
adjusted amount.
 
(f)           Issue Taxes.  The Makers shall pay any and all issue and other
taxes, excluding federal, state or local income taxes, that may be payable in
respect of any issue or delivery of shares of Common Stock on conversion of this
Note pursuant thereto; provided, however, that the Makers shall not be obligated
to pay any transfer taxes resulting from any transfer requested by the Holder in
connection with any such conversion.
 
(g)           Fractional Shares.  No fractional shares of Common Stock shall be
issued upon conversion of this Note.  All fractional shares shall be rounded up
to the nearest whole share.
 
(h)           Reservation of Common Stock.  Sage shall at all times when this
Note shall be outstanding, reserve and keep available out of its authorized but
unissued Common Stock, such number of shares of Common Stock as shall from time
to time be sufficient to effect the conversion of this Note and all interest
accrued thereon; provided that the number of shares of Common Stock so reserved
shall at no time be less than one hundred twenty percent (120%) of the number of
shares of Common Stock for which this Note and all interest accrued thereon are
at any time convertible.  Sage shall, from time to time in accordance with
Nevada law, increase the authorized number of shares of Common Stock if at any
time the unissued number of authorized shares shall not be sufficient to satisfy
Sage’s obligations under this Section 3.5(h).
 
 
-14-

--------------------------------------------------------------------------------

 
 
(i)           Regulatory Compliance.  If any shares of Common Stock to be
reserved for the purpose of conversion of this Note or any interest accrued
thereon require registration or listing with or approval of any governmental
authority, stock exchange or other regulatory body under any federal or state
law or regulation or otherwise before such shares may be validly issued or
delivered upon conversion, Sage shall, at its sole cost and expense, in good
faith and as expeditiously as possible, endeavor to secure such registration,
listing or approval, as the case may be.
 
Section 3.6                      Prepayment
 
(a)           Prepayment Upon an Event of Default.  Notwithstanding anything to
the contrary contained herein, upon the occurrence of an Event of Default
described in Section 2.1(e) and/or Section 2.1(l) hereof, the Holder shall have
the right, at such Holder’s option, to require the Makers to prepay in cash all
or a portion of this Note at the Prepayment Price.  Nothing in this Section
3.6(a) shall limit the Holder’s rights under Section 2.2 hereof.
 
(b)           Prepayment Option Upon Major Transaction.  In addition to all
other rights of the Holder contained herein, simultaneous with the occurrence of
a Major Transaction (as defined below), the Holder shall have the right, at the
Holder’s option, to require the Makers to prepay all or a portion of the Note in
cash at a price equal to the sum of (i) the greater of (A) one hundred and ten
percent (110%) of the aggregate principal amount of this Note plus all accrued
and unpaid interest and (B) in the event at such time the Holder is unable to
obtain the benefit of its conversion rights through the conversion of this Note
and resale of the shares of Common Stock issuable upon conversion hereof in
accordance with the terms of this Note and the other Transaction Documents or
the Equity Conditions are not satisfied with respect to all such shares of
Common Stock, the aggregate principal amount of this Note plus all accrued but
unpaid interest hereon, divided by the Conversion Price on (x) the date the
Major Transaction Prepayment Price (as defined below) is demanded or otherwise
due or (y) the date the Major Transaction Prepayment Price is paid in full,
whichever is less, multiplied by the VWAP on (x) the date the Major Transaction
Prepayment Price is demanded or otherwise due, and (y) the date the Major
Transaction Prepayment Price is paid in full, whichever is greater, and (ii) all
other amounts, costs, expenses and liquidated damages due in respect of this
Note and the other Transaction Documents (the “Major Transaction Prepayment
Price”).
 
(c)           “Major Transaction”  A “Major Transaction” shall be deemed to have
occurred at such time as any of the following events:
 
(i)           the consolidation, merger or other business combination of any
Maker with or into another Person (other than (A) pursuant to a migratory merger
effected solely for the purpose of changing the jurisdiction of incorporation of
any Maker or (B) a consolidation, merger or other business combination in which
any  Maker is the surviving entity and the holders of such Maker’s voting power
immediately prior to the transaction continue after the transaction to hold,
directly or indirectly, the voting power of the surviving entity or entities
necessary to elect a majority of the members of the board of directors (or their
equivalent if other than a corporation) of such entity or entities).
 
 
-15-

--------------------------------------------------------------------------------

 
 
(ii)           the sale or transfer of more than fifty percent (50%) of any
Maker’s assets (based on the fair market value as determined in good faith by
such Maker’s Board of Directors) other than inventory in the ordinary course of
business in one or a related series of transactions or the sale of all or any
portion of Sage’s entertainment or sports-related business or assets; or
 
(iii)           closing of a purchase, tender or exchange offer made to the
holders of more than fifty percent (50%) of the outstanding shares of Common
Stock in which more than fifty percent (50%) of the outstanding shares of Common
Stock were tendered and accepted.
 
(d)           Mechanics of Prepayment at Option of Holder Upon Major
Transaction.  No sooner than fifteen (15) days nor later than ten (10) days
prior to the consummation of a Major Transaction, but not prior to the public
announcement of such Major Transaction, the Makers shall deliver written notice
thereof via facsimile and overnight courier (“Notice of Major Transaction”) to
the Holder of this Note.  At any time after receipt of a Notice of Major
Transaction (or, in the event a Notice of Major Transaction is not delivered at
least ten (10) days prior to a Major Transaction, at any time within ten (10)
days prior to a Major Transaction), the Holder may require the Makers to prepay,
effective immediately prior to the consummation of such Major Transaction, the
Note by delivering written notice thereof via facsimile and overnight courier
(“Notice of Prepayment at Option of Holder Upon Major Transaction”) to the
Makers, which Notice of Prepayment at Option of Holder Upon Major Transaction
shall indicate (i) the principal amount of the Note that the Holder is electing
to have prepaid and (ii) the applicable Major Transaction Prepayment Price, as
calculated pursuant to Section 3.6(b) above.
 
(e)           Payment of Major Transaction Prepayment Price.  Upon the Makers’
receipt of a Notice(s) of Prepayment at Option of Holder Upon Major Transaction
from the Holder, the Makers shall deliver the applicable Major Transaction
Prepayment Price immediately prior to the consummation of the Major Transaction;
provided that the Holder’s original Note shall have been so delivered to the
Makers.  If the Makers shall fail to prepay the Note (other than pursuant to a
dispute as to the arithmetic calculation of the Prepayment Price), in addition
to any remedy the Holder may have under the Transaction Documents, the
applicable Prepayment Price payable in respect of the Note shall bear interest
at the rate of two percent (2%) per month (prorated for partial months) until
paid in full.  Until the Makers pay such unpaid applicable Prepayment Price in
full to the Holder, the Holder shall have the option (the “Void Optional
Prepayment Option”) to, in lieu of prepayment, require the Makers to promptly
return the Note to the Holder that was submitted for prepayment under this
Section 3.6 and for which the applicable Prepayment Price has not been paid, by
sending written notice thereof to the Makers via facsimile (the “Void Optional
Prepayment Notice”).  Upon the Makers’ receipt of such Void Optional Prepayment
Notice(s) and prior to payment of the full applicable Prepayment Price to the
Holder, (i) the Notice(s) of Prepayment at Option of Holder Upon Major
Transaction shall be null and void with respect to the Note submitted for
prepayment and for which the applicable Prepayment Price has not been paid, (ii)
the Makers shall immediately return any Note submitted to the Makers by the
Holder for prepayment under this Section 3.6(e) and for which the applicable
Prepayment Price has not been paid and (iii) the Conversion Price of such
returned Note shall be adjusted to the lesser of (A) the Conversion Price as in
effect on the date on which the Void Optional Prepayment Notice(s) is delivered
to the Makers and (B) the lowest Closing Bid Price during the period beginning
on the date on which the Notice(s) of Prepayment of Option of Holder Upon Major
Transaction is or are delivered to the Makers and ending on the date on which
the Void Optional Prepayment Notice(s) is delivered to the Makers; provided that
no adjustment shall be made if such adjustment would result in an increase of
the Conversion Price then in effect.  A holder’s delivery of a Void Optional
Prepayment Notice and exercise of its rights following such notice shall not
affect the Makers’ obligations to make any payments which have accrued prior to
the date of such notice.  Payments provided for in this Section 3.6 shall have
priority to payments to other stockholders in connection with a Major
Transaction.
 
 
-16-

--------------------------------------------------------------------------------

 
 
(f)           The Makers acknowledge that, notwithstanding the provisions of
this Section 3.6, the occurrence of a Major Transaction without the Holder’s
consent may constitute an Event of Default hereunder and nothing in this Section
3.6 shall be deemed to limit the Holder’s remedies in respect thereof.
 
Section 3.7                      Inability to Fully Convert.
 
(a)           Holder’s Option if Sage Cannot Fully Convert. In addition to the
Holder’s other remedies hereunder, if, upon Sage’s receipt of a Conversion
Notice, Sage cannot issue shares of Common Stock for any reason, including,
without limitation, because Sage (x) does not have a sufficient number of shares
of Common Stock authorized and available, or (y) is otherwise prohibited by
applicable law or by the rules or regulations of any stock exchange, interdealer
quotation system or other self-regulatory organization with jurisdiction over
Sage or any of its securities from issuing all of the Common Stock which is to
be issued to the Holder pursuant to a Conversion Notice, then Sage shall issue
as many shares of Common Stock as it is able to issue in accordance with the
Holder’s Conversion Notice and, with respect to the unconverted portion of this
Note, the Holder, solely at Holder’s option, can elect to:
 
(i)           If Sage’s inability to honor any conversion fully is pursuant to
Section 3.7(a)(x) above, require the Makers to prepay that portion of this Note
that Holder has requested conversion of and for which Sage is unable to issue
Common Stock in accordance with the Holder’s Conversion Notice (the “Mandatory
Prepayment”) at a price per share equal to the Major Transaction Prepayment
Price as of such Conversion Date (the “Mandatory Prepayment Price”);
 
(ii)           if Sage’s inability to fully convert is pursuant to Section
3.7(a)(y) above, require the Makers to issue restricted shares of Common Stock
in accordance with such holder’s Conversion Notice;
 
(iii)           void its Conversion Notice and retain or have returned, as the
case may be, this Note that was to be converted pursuant to the Conversion
Notice (provided that the Holder’s voiding its Conversion Notice shall not
affect the Makers’ obligations to make any payments which have accrued prior to
the date of such notice);
 
 
-17-

--------------------------------------------------------------------------------

 
 
(iv)           exercise its Buy-In rights pursuant to and in accordance with the
terms and provisions of Section 3.3(c) of this Note.
 
In the event that the Holder shall elect to convert any portion of the Note as
provided herein, Sage cannot refuse conversion based on any claim that the
Holder or anyone associated or affiliated with the Holder has been engaged in
any violation of law, violation of an agreement to which the Holder is a party
or for any reason whatsoever, unless, an injunction from a court, on notice,
restraining and or adjoining conversion of all or of the Note shall have been
issued and Sage posts a surety bond for the benefit of the Holder in an amount
equal to 130% of the principal amount of the Note the Holder has elected to
convert, which bond shall remain in effect until the completion of
arbitration/litigation of the dispute and the proceeds of which shall be payable
to such Holder in the event it obtains judgment.
 
(b)           Mechanics of Fulfilling Holder’s Election.  Sage shall immediately
send via facsimile to the Holder, upon receipt of a facsimile copy of a
Conversion Notice from the Holder which cannot be fully satisfied as described
in Section 3.7(a) above, a notice of Sage’s inability to fully satisfy the
Conversion Notice (the “Inability to Fully Convert Notice”).  Such Inability to
Fully Convert Notice shall indicate (i) the reason why Sage is unable to fully
satisfy such holder’s Conversion Notice, (ii) the amount of this Note for which
conversion has been requested and which cannot be converted and (iii) the
applicable Mandatory Prepayment Price.  The Holder shall notify the Makers of
its election pursuant to Section 3.7(a) above by delivering written notice via
facsimile to the Makers (“Notice in Response to Inability to Convert”).
 
(c)           Payment of Prepayment Price.  If the Holder shall elect to have
its Note prepaid pursuant to Section 3.7(a)(i) above, the Makers shall pay the
Mandatory Prepayment Price to the Holder within thirty (30) days of the Makers’
receipt of the Holder’s Notice in Response to Inability to Convert, provided,
that, prior to the Makers’ receipt of the Holder’s Notice in Response to
Inability to Convert the Makers have not delivered a notice to the Holder
stating, to the satisfaction of the Holder, that the event or condition
resulting in the Mandatory Prepayment has been cured and all Conversion Shares
issuable to the Holder can and will be delivered to the Holder in accordance
with the terms of this Note.  If the Makers shall fail to pay the applicable
Mandatory Prepayment Price to the Holder on the date that is five (5) Business
Days following the Makers’ receipt of the Holder’s Notice in Response to
Inability to Convert (other than pursuant to a dispute as to the determination
of the arithmetic calculation of the Mandatory Prepayment Price), in addition to
any remedy the Holder may have under this Note and the Letter Agreement, such
unpaid amount shall bear interest at the rate of two percent (2%) per month
(prorated for partial months) until paid in full (or, if less, the highest rate
permitted by law).  Until the full Mandatory Prepayment Price is paid in full to
the Holder, the Holder may (i) void the Mandatory Prepayment with respect to
that portion of the Note for which the full Mandatory Prepayment Price has not
been paid, (ii) receive back such Note, and (iii) require that the Conversion
Price of such returned Note be adjusted to the lesser of (A) the Conversion
Price as in effect on the date on which the Holder voided the Mandatory
Prepayment and (B) the lowest Closing Bid Price during the period beginning on
the Conversion Date and ending on the date the Holder voided the Mandatory
Prepayment.
 
 
-18-

--------------------------------------------------------------------------------

 
 
Section 3.8                      No Rights as Shareholder.
 
Nothing contained in this Note shall be construed as conferring upon the Holder,
prior to the conversion of this Note, the right to vote or to receive dividends
or to consent or to receive notice as a shareholder in respect of any meeting of
shareholders for the election of directors of Sage or of any other matter, or
any other rights as a shareholder of Sage.
 
Section 3.9                      Shorting
 
By its acceptance of this Note, the Holder agrees that it will not affect any
short sale, or cause its affiliates to effect any short sale of the Common Stock
for so long as the Holder holds this Note or any Common Stock received upon
conversion of this Note; provided, that, it is understood that nothing in this
Section 3.9 shall be deemed to prohibit the Holder from disposing of any shares
of Common Stock held by the Holder.
 
ARTICLE IV - COVENANTS
 
For so long as this Note is outstanding, without the prior written consent of
the Holder:
 
Section 4.1                      No Liens.
 
Other than Permitted Liens, no Maker shall enter into, create, incur, assume or
suffer to exist any liens, security interests, charges, claims or other
encumbrances of any kind (collectively, “Liens”) on or with respect to any of
its assets now owned or hereafter acquired or any interest therein or any income
or profits therefrom.
 
Section 4.2                      No Indebtedness.
 
Other than Permitted Indebtedness or the Indebtedness of Sage existing on the
Issuance Date and disclosed in the Commission Documents (and any refinancing of
such Indebtedness on or prior to the maturity thereof in like amount) and
Permitted Purchase Money Indebtedness, no Maker shall enter into, create, incur,
guarantee, assume or suffer to exist any Indebtedness.
 
Section 4.3                      Compliance with Transaction Documents.
 
Each Maker shall comply with its obligations under this Note and the other
Transaction Documents.
 
Section 4.4                      Compliance with Law.
 
Each Maker shall comply with law and duly observe and conform in all respects to
all valid requirements of governmental authorities relating to the conduct of
its business or to its properties or assets, unless such non-compliance,
observance of conformance could not reasonably be expected to cause a Material
Adverse Effect.
 
 
-19-

--------------------------------------------------------------------------------

 
 
Section 4.5                      Transactions with Affiliates.
 
Without the prior written consent of the Holder, which consent shall not be
unreasonably withheld, no Maker shall engage in any transactions with any
officer, director, employee or any Affiliate of such Maker, including any
contract, agreement or other arrangement providing for the furnishing of
services to or by, providing for rental of real or personal property to or from,
or otherwise requiring payments to or from any officer, director or such
employee or, to the knowledge of such Maker, any entity in which any officer,
director, or any such employee has a substantial interest or is an officer,
director, trustee or partner, in each case in excess of $50,000, other than (i)
for payment of reasonable salary for services actually rendered, as approved by
the Board of Directors of such Maker as fair in all respects to such Maker, and
(ii) reimbursement for expenses incurred on behalf of such Maker.  The
restrictions set forth in this Section 4.5 shall not apply to (i) the Credit
Facility (as in effect on the Issuance Date), (ii) any Permitted Subordinated
Indebtedness, or (iii) with respect to the Holding Company, Permitted Preferred
Stock.
 
Section 4.6                      No Dividends.
 
For as long as this Note is outstanding, no Maker or any subsidiary thereof
shall (i) declare or pay any dividends or make any distributions to any
holder(s) of Common Stock or other equity security of such Maker or (ii)
purchase or otherwise acquire for value, directly or indirectly, any shares or
other equity security of any Maker or any subsidiary thereof.
 
Section 4.7                      No Merger or Sale of Assets.
 
For so long as this Note is outstanding, no Maker or any subsidiary thereof
shall, (i) merge or consolidate or sell or dispose of all its assets or any
substantial portion thereof (other than inventory in the ordinary
course  business);  (ii) change its name or state or organization; (iii)
commence any liquidation or dissolution; or (iv) in any way or manner
alter  its  organizational  structure  or  effect  a  change  of  entity (other
than an increase in the authorized common or preferred stock of Sage as
necessary or the designation of rights and preferences of preferred stock of
Sage).  Notwithstanding the foregoing, this Section 4.7 shall not prohibit the
sale of any assets held by Sage or any subsidiary (other than the Holding
Company or any subsidiary of the Holding Company) or the liquidation,
dissolution or change in organizational structure of any subsidiaries of Sage
(other than the Holding Company or any subsidiary of the Holding Company).
 
Section 4.8                      Payment of Taxes, Etc.
 
Each Maker shall promptly pay and discharge, or cause to be paid and discharged,
when due and payable, all lawful taxes, assessments and governmental charges or
levies imposed upon the income, profits, property or business of such Maker,
except for such failures to pay that, individually or in the aggregate, have not
had and would not reasonably be expected to cause a Material Adverse Effect;
provided, however, that any such tax, assessment, charge or levy need not be
paid if the validity thereof shall currently be contested in good faith by
appropriate proceedings and if such Maker shall have set aside on its books
adequate reserves with respect thereto, and provided, further, that such Maker
will pay all such taxes, assessments, charges or levies forthwith upon the
commencement of proceedings to foreclose any lien which may have attached as
security therefor.
 
 
-20-

--------------------------------------------------------------------------------

 
 
Section 4.9                        Corporate Existence.
 
Each Maker shall maintain in full force and effect its corporate or limited
liability existence, as the case may be, its rights and franchises and all
licenses and other rights to use property owned or possessed by it and
reasonably deemed to be necessary to the conduct of its business; provided,
that, the Makers shall not be obligated to maintain any permit or license if the
failure to so maintain such permit or license could not reasonably be expected
to result in a Material Adverse Effect.
 
Section 4.10                      Investment Company Act.
 
Each Maker shall conduct its businesses in a manner so that it will not become
subject to the Investment Company Act of 1940, as amended.
 
Section 4.11                      Indebtedness to Affiliates.
 
For as long as this Note is outstanding, the Makers shall not make any payment
on any indebtedness owed to officers, directors or Affiliates; provided, that,
payments may be made by made by Sage (but not by Holding Company) in respect of
obligations of Sage under that certain Credit Facility Agreement by and among
The Empire Sports & Entertainment Holdings Co. (n/k/a Sage), the Empire Sports &
Entertainment, Co., EXCX Funding Corp., Barry Honig and Michael Brauser (the
“Credit Facility”) if permitted pursuant to any subordination and intercreditor
agreement then in effect; provided, further, that such payments made by Sage
shall not derive from ownership of, or any interest in, any assets of the
Holding Company or any income generated by the Holding Company.
 
Section 4.12                      Securities Compliance
 
Sage shall notify the Securities and Exchange Commission (the “SEC”) in
accordance with the SEC’s rules and regulations, of the transactions
contemplated by any of the Transaction Documents and shall take all other
necessary action and proceedings as may be required and permitted
by  applicable  law,  rule  and  regulation,  for  the  legal  and  valid  issuance  of  the  Note
to the Holder or subsequent holders.
 
Section 4.13                      Registration and Listing
 
Sage shall timely file all quarterly and annual reports required of an issuer
with a class of equity registered under the Exchange Act, notwithstanding that
the Common Stock is not so registered. Sage will take all actions necessary to
continue the listing and trading of its Common Stock on the OTC Bulletin Board,
the OTCQB, the OTCQX, the New York Stock Exchange, the Nasdaq Capital Markets,
the Nasdaq Global Markets, the Nasdaq Global Select Market or the NYSE Amex.
Subject to the terms of the Transaction Documents, Sage further covenants that
it will take such further action as the Holder may reasonably request, all to
the extent required from time to time to enable the Holder to sell the Common
Stock without registration under the Securities Act within the limitation of the
exemptions provided by Rule 144 promulgated under the Securities Act pursuant to
Rule 144(c)(1) and 144(d)(1)(i).  Upon the request of the Holder, Sage shall
deliver to the Holder a written certification of a duly authorized officer as to
whether it has complied with such requirements.
 
 
-21-

--------------------------------------------------------------------------------

 
 
Section 4.14                      Reporting Requirements
 
If Sage ceases to file its periodic reports with the SEC, or if the SEC ceases
making these periodic reports available via the Internet without charge, then
Sage shall furnish the following to the Holder so long as the Holder shall
beneficially own the Note:
 
(a)       Quarterly Reports filed with the SEC on Form 10-Q as soon as practical
after the document is or would have been required to be filed with the SEC;
 
(b)       Annual Reports filed with the SEC on Form 10-K as soon as practical
after the document is or would have been required to be filed with the SEC;
 
(c)       Current Reports filed with the SEC on Form 8-K as soon as practical
after the document is or would have been required to be filed with the SEC; and
 
(d)       Copies of all notices, information and proxy statements in connection
with any meetings that are, in each case, provided to holders of shares of
Common Stock, contemporaneously with the delivery of such notices or information
to such holders of Common Stock.
 
Section 4.15                      Other Agreements
 
No Maker shall enter into any agreement in which the terms of such agreement
would restrict or impair the right or ability of such Maker to perform its
obligations under any Transaction Document.
 
Section 4.16                      Reporting Status
 
For so long as the Holder beneficially owns this Note, Sage shall timely file
all quarterly and annual reports on Form 10-Q and 10-K, respectively, required
to be filed with the SEC pursuant to the Exchange Act by an issuer of equity
securities registered pursuant to Section 12(b) or 12(g) of the Exchange Act.
 
Section 4.17                      Disclosure of Material Information
 
For so long as the Holder beneficially owns this Note, Sage covenants
and  agrees that neither it nor any other person acting on its behalf has
provided or will provide the Holder or its agents or counsel with any
information that Sage believes constitutes material non-public information,
unless prior thereto, the Holder shall have executed a written agreement
regarding the confidentiality and use of such information.  Sage understands and
confirms that the Holder shall be relying on the foregoing representations in
effecting transactions in securities of Sage.
 
 
-22-

--------------------------------------------------------------------------------

 
 
Section 4.18                      Amendments
 
Sage shall not amend or waive any provision of its Articles of Incorporation or
Bylaws in any way that would adversely affect exercise or other rights of the
Holder.
 
Section 4.19                      Compliance with Law
 
Each Maker shall, and shall cause each of its subsidiaries to, comply with all
applicable laws, rules and regulations of all federal, state and local
governmental and administrative authorities (including without limitation
environmental laws, rules and regulations), duly observe and conform in all
material respects to all valid requirements of all governmental authorities
relating to the conduct of its business or to its properties or assets, and
obtain and maintain in full force and effect all licenses and permits required
by all applicable governmental authorities to conduct its business and own its
properties and assets.  If any Maker fails to pay all or any portion of any fee
required to maintain in full force and effect all licenses and permits required
by all applicable governmental authorities to conduct its business and own its
properties and assets, the Holder may elect to pay all or any portion of such
fees, which shall be reimbursed within 10 days by the Makers and shall be (i)
deemed Indebtedness to the Holder owed under this Note and (ii) secured by the
Security Documents.
 
Section 4.20                      Maintenance of Assets
 
Each Maker shall, and shall cause the Holding Company (and any subsidiary of the
Holding Company), to keep its properties in good repair, working order and
condition, reasonable wear and tear excepted, expect as would not reasonably be
expected to cause a Material Adverse Effect, and from time to time make all
necessary and proper repairs, renewals, replacements, additions and improvements
thereto. The Holding Company shall at all times hold exclusive and valid mining
property rights consisting of the unpatented mill site and mining lode claims at
the Relief Canyon Mine in Pershing County, Nevada, subject to the Deed of Trust,
not subject to any challenge by  any Person.  The Holding Company shall pay all
annual maintenance fees required with respect thereto at least thirty (30) days
prior to the due date thereof and shall provide written evidence of such payment
to the Holder at least fifteen (15) days prior to each respective due date
thereof, and, to the extent the same are not paid as provided herein, the
Holding Company hereby expressly authorizes the Holder to make such payments,
which, if made, shall be deemed Indebtedness under this Note.
 
Section 4.21                      Opinions
 
 
For so long as either the Holder owns this Note or any Common Stock, Sage will
provide, at Sage’s expense, such legal opinions in the future as are reasonably
necessary for the issuance and resale of the Common Stock issuable upon
conversion of this Note pursuant to an effective registration statement, Rule
144 or an exemption from registration under the Securities Act. In the event
that Common Stock is sold in a manner that complies with an exemption from
registration under the Securities Act, Sage will promptly instruct its counsel
(at Sage’s expense) to issue to Sage’s transfer agent an opinion permitting
removal of the legend (indefinitely, if more than one year has elapsed from the
Issuance Date) or to permit sale of the shares if pursuant to the other
provisions of Rule 144.
 
 
-23-

--------------------------------------------------------------------------------

 
 
ARTICLE V - MISCELLANEOUS
 
Section 5.1                      Notices.
 
Any notice, demand, request, waiver or other communication required or permitted
to be given hereunder shall be in writing and shall be effective (a) upon hand
delivery, electronic mail, telecopy or facsimile at the address or number
designated in the Letter Agreement (if delivered on a Business Day during normal
business hours where such notice is to be received), or the first Business Day
following such delivery (if delivered other than on a Business Day during normal
business hours where such notice is to be received) or (b) on the second
Business Day following the date of mailing by express courier service, fully
prepaid, addressed to such address, or upon actual receipt of such mailing,
whichever shall first occur.  Sage will give written notice to the Holder at
least ten (10) days prior to the date on which Sage takes a record (x) with
respect to any dividend or distribution upon the Common Stock, (y) with respect
to any pro rata subscription offer to holders of Common Stock or (z) for
determining rights to vote with respect to any Organic Change, dissolution,
liquidation or winding-up and in no event shall such notice be provided to such
holder prior to such information being made known to the public.  The Makers
will also give written notice to the Holder at least ten (10) days prior to the
date on which any Organic Change, dissolution, liquidation or winding-up will
take place and in no event shall such notice be provided to the Holder prior to
such information being made known to the public. The Makers shall promptly
notify the Holder of this Note of any notices sent or received.
 
Section 5.2                      Governing Law.
 
This Note shall be governed by and construed in accordance with the internal
laws of the State of New York, without giving effect to any of the conflicts of
law principles which would result in the application of the substantive law of
another jurisdiction.  This Note shall not be interpreted or construed with any
presumption against the party causing this Note to be drafted.  All payment
obligations arising under this Note are subject to the express condition that at
no time shall the Makers be obligated or required to pay interest at a rate
which could subject the Holder to either civil or criminal liability as a result
of being in excess of the maximum rate which the Makers are permitted by law to
contract or agree to pay. If by the terms of this Note, the Makers are at any
time required or obligated to pay interest at a rate in excess of such maximum
rate, the applicable rate of interest shall be deemed to be immediately reduced
to such maximum rate, and interest thus payable shall be computed at such
maximum rate, and the portion of all prior interest payments in excess of such
maximum rate shall be applied and shall be deemed to have been payments in
reduction of principal.
 
Section 5.3                      Headings.
 
Article and section headings in this Note are included herein for purposes of
convenience of reference only and shall not constitute a part of this Note for
any other purpose.
 
 
-24-

--------------------------------------------------------------------------------

 
 
Section 5.4                      Remedies, Characterizations, Other Obligations,
Breaches and Injunctive Relief.
 
The remedies provided in this Note shall be cumulative and in addition to all
other remedies available under this Note, at law or in equity (including,
without limitation, a decree of specific performance and/or other injunctive
relief), no remedy contained herein shall be deemed a waiver of compliance with
the provisions giving rise to such remedy and nothing herein shall limit a
holder’s right to pursue actual damages for any failure by any Maker to comply
with the terms of this Note.  Amounts set forth or provided for herein with
respect to payments, conversion and the like (and the computation thereof) shall
be the amounts to be received by the holder thereof and shall not, except as
expressly provided herein, be subject to any other obligation of the Makers (or
the performance thereof).  Each Maker acknowledges that a breach by it of its
obligations hereunder will cause irreparable and material harm to the Holder and
that the remedy at law for any such breach may be inadequate. Therefore each
Maker agrees that, in the event of any such breach or threatened breach, the
Holder shall be entitled, in addition to all other available rights and
remedies, at law or in equity, to seek and obtain such equitable relief,
including but not limited to an injunction restraining any such breach or
threatened breach, without the necessity of showing economic loss and without
any bond or other security being required.
 
Section 5.5                      Enforcement Expenses
 
Each Maker agrees (i) to pay all costs and expenses of the Holder in the
collection and enforcement of this Note, including, without limitation,
reasonable attorneys’ fees and expenses, and (ii) that such costs shall be
deemed Indebtedness hereunder.
 
Section 5.6                      Binding Effect.
 
The obligations of each Maker and the Holder set forth herein shall be binding
upon the successors and assigns of each such party, whether or not such
successors or assigns are permitted by the terms hereof.
 
Section 5.7                      Amendments.
 
This Note may not be modified or amended in any manner except in writing
executed by each Maker and the Holder.
 
Section 5.8                      Compliance with Securities Laws.
 
The Holder of this Note acknowledges that this Note is being acquired solely for
the Holder’s own account and not as a nominee for any other party, and for
investment, and that the Holder shall not offer, sell or otherwise dispose of
this Note except in compliance with applicable securities laws.  This Note and
any Note issued in substitution or replacement therefor shall be stamped or
imprinted with a legend in substantially the following form:
 
THIS NOTE AND THE SHARES OF COMMON STOCK ISSUABLE UPON CONVERSION HEREOF HAVE
NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR
APPLICABLE STATE SECURITIES LAWS, AND MAY NOT BE SOLD, TRANSFERRED, OR OTHERWISE
DISPOSED OF IN THE ABSENCE OF SUCH REGISTRATION OR RECEIPT BY SAGE OF AN OPINION
OF COUNSEL IN FORM, SUBSTANCE AND SCOPE REASONABLY SATISFACTORY TO SAGE THAT
THIS NOTE AND THE SHARES OF COMMON STOCK ISSUABLE UPON CONVERSION HEREOF MAY BE
SOLD, TRANSFERRED, OR OTHERWISE DISPOSED OF, UNDER AN EXEMPTION FROM
REGISTRATION UNDER THE ACT AND SUCH STATE SECURITIES LAWS.
 
 
-25-

--------------------------------------------------------------------------------

 
 
Section 5.9                      Consent to Jurisdiction.
 
Each Maker and the Holder (i) hereby irrevocably submits to the exclusive
jurisdiction of the United States District Court sitting in the Southern
District of New York and the courts of the State of New York located in New York
county for the purposes of any suit, action or proceeding arising out of or
relating to this Note and (ii) hereby waives, and agrees not to assert in any
such suit, action or proceeding, any claim that it is not personally subject to
the jurisdiction of such court, that the suit, action or proceeding is brought
in an inconvenient forum or that the venue of the suit, action or proceeding is
improper.  Each Maker and the Holder consents to process being served in any
such suit, action or proceeding by mailing a copy thereof to such party at the
address in effect for notices to it under the Letter Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof.  Nothing in this Section 5.9 shall affect or limit any right to serve
process in any other manner permitted by law.
 
Section 5.10                      Parties in Interest.
 
This Note shall be binding upon, inure to the benefit of and be enforceable by
the Makers, the Holder and their respective successors and permitted assigns.
 
Section 5.11                      Failure or Indulgence Not Waiver.
 
No failure or delay on the part of the Holder in the exercise of any power,
right or privilege hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise of any such power, right or privilege preclude other
or further exercise thereof or of any other right, power or privilege.
 
Section 5.12                      Waivers; Dispute Resolution.
 
Except as otherwise specifically provided herein, each Maker and all others that
may become liable for all or any part of the obligations evidenced by this Note,
hereby waive presentment, demand, notice of nonpayment, protest and all other
demands’ and notices in connection with the delivery, acceptance, performance
and enforcement of this Note, and do hereby consent to any number of renewals of
extensions of the time or payment hereof and agree that any such renewals or
extensions may be made without notice to any such persons and without affecting
their liability herein and do further consent to the release of any person
liable hereon, all without affecting the liability of the other persons, firms
or any Maker liable for the payment of this Note, AND DO HEREBY WAIVE TRIAL BY
JURY.
 
(a)           No delay or omission on the part of the Holder in exercising its
rights under this Note, or course of conduct relating hereto, shall operate as a
waiver of such rights or any other right of the Holder, nor shall any waiver by
the Holder of any such right or rights on any one occasion be deemed a waiver of
the same right or rights on any future occasion.
 
 
-26-

--------------------------------------------------------------------------------

 
 
(b)           EACH MAKER ACKNOWLEDGES THAT THE TRANSACTION OF WHICH THIS NOTE IS
A PART IS A COMMERCIAL TRANSACTION, AND TO THE EXTENT ALLOWED BY APPLICABLE LAW,
HEREBY WAIVES ITS RIGHT TO NOTICE AND HEARING WITH RESPECT TO ANY PREJUDGMENT
REMEDY WHICH THE HOLDER OR ITS SUCCESSORS OR ASSIGNS MAY DESIRE TO USE.
 
(c)           In the case of a dispute as to the determination of the Closing
Bid Price or the VWAP or the arithmetic calculation of the Conversion Price, any
adjustment to the Conversion Price, liquidated damages amount, interest or
dividend calculation, or any redemption price, redemption amount, adjusted
Conversion Price, or similar calculation, or as to whether a subsequent issuance
of securities is prohibited hereunder or would lead to an adjustment to the
Conversion Price, Sage shall submit the disputed determinations or arithmetic
calculations via facsimile within two (2) Business Days of receipt, or deemed
receipt, of the Conversion Notice, any redemption notice, default notice or
other event giving rise to such dispute, as the case may be, to the Holder. If
the Holder and Sage are unable to agree upon such determination or calculation
within two (2) Business Days of such disputed determination or arithmetic
calculation being submitted to the Holder, then Sage shall, within two (2)
Business Days submit via facsimile (a) the disputed determination of the Closing
Price or the VWAP to an independent, reputable investment bank selected by Sage
and approved by the Holder, which approval shall not be unreasonably withheld,
(b) the disputed arithmetic calculation of the Conversion Price, adjusted
Conversion Price or any redemption price, redemption amount or default amount to
Sage’s independent, outside accountant or (c) the disputed facts regarding
whether a subsequent issuance of securities is prohibited hereunder or would
lead to an adjustment to the Conversion Price (or any of the other above
described facts not expressly designated to the investment bank or accountant),
to an expert attorney from a nationally recognized outside law firm selected by
Sage and approved by the Holder).  Sage, at Sage’s expense, shall cause the
investment bank, the accountant, the law firm, or other expert, as the case may
be, to perform the determinations or calculations and notify Sage and the Holder
of the results no later than five (5) Business Days from the time it receives
the disputed determinations or calculations. Such investment bank’s,
accountant’s or attorney’s determination or calculation, as the case may be,
shall be binding upon all parties absent demonstrable error.
 
Section 5.13                      Definitions.
 
Terms used herein and not defined shall have the meanings set forth in the
Letter Agreement.  For the purposes hereof, the following terms shall have the
following meanings:
 
“Closing Bid Price” shall mean, on any particular date (i) the last trading
price per share of the Common Stock on such date on the OTC Bulletin Board or
another registered national stock exchange on which the Common Stock is then
listed, or if there is no such price on such date, then the last trading price
on such exchange or quotation system on the date nearest preceding such date, or
(ii) if the Common Stock is not then listed or traded on a registered national
securities exchange or quoted on the OTC Bulletin Board, then the average of the
“Pink Sheet” quotes for the relevant conversion period, as determined in good
faith by the Holder, or (iii) if the Common Stock is not then publicly traded
the fair market value of a share of Common Stock as determined by the Holder and
reasonably acceptable to Sage.
 
 
-27-

--------------------------------------------------------------------------------

 
 
“Equity Conditions” shall mean, during the period in question, (i) Sage shall
have duly honored all conversions and redemptions scheduled to occur or
occurring by virtue of one or more Conversion Notices of the Holder, if any,
(ii) all liquidated damages and other amounts owing to the Holder in respect of
this Note shall have been paid; (iii) following six (6) months after the
Issuance Date, (A) there is an effective registration statement pursuant to
which the Holder is permitted to utilize the prospectus thereunder to resell all
of the shares issuable pursuant to this Note as a payment of interest or
principal, or (B) such shares may be sold by the Holder pursuant to Rule 144
under the Securities Act without regards to volume limitations and Sage and its
counsel shall have delivered all legal opinions and other documents necessary to
effect such sale, (iv) the Common Stock is trading on the Trading Market and all
of the shares issuable pursuant to the Transaction Documents are listed for
trading on a Trading Market (and Sage believes, in good faith, that trading of
the Common Stock on a Trading Market will continue uninterrupted for the
foreseeable future), (v) there is a sufficient number of authorized but unissued
and otherwise unreserved shares of Common Stock for the issuance of all of the
shares issuable pursuant to the Transaction Documents, (vi) there is then
existing no Event of Default or event which, with the passage of time or the
giving of notice, would constitute an Event of Default, (vii) the issuance of
the shares in question to the Holder would not violate the limitations set forth
in Section 3.4(a) or 3.4(b) hereof and (viii) no public announcement of a
pending or proposed Major Transaction has occurred.
 
 “Indebtedness” means (a) all obligations for borrowed money, (b) all
obligations evidenced by bonds, debentures, notes, or other similar instruments
and all reimbursement or other obligations in respect of letters of credit,
bankers acceptances, current swap agreements, interest rate hedging agreements,
interest rate swaps, or other financial products, (c) all capital lease
obligations that exceed $100,000 in the aggregate in any fiscal year, (d) all
obligations or liabilities secured by a lien or encumbrance on any asset of any
Maker, irrespective of whether such obligation or liability is assumed, (e) all
obligations for the deferred purchase price of assets, together with trade debt
and other accounts payable that exceed $100,000 in the aggregate in any fiscal
year, (f) all synthetic leases, and (g) any obligation guaranteeing or intended
to guarantee (whether directly or indirectly guaranteed, endorsed, co-made,
discounted or sold with recourse) any of the foregoing obligations of any other
person; provided, however, Indebtedness shall not include (a) usual and
customary trade debt incurred in the ordinary course of business and (b)
endorsements for collection or deposit in the ordinary course of business.
 
“Material Adverse Effect” means any material adverse effect on or to any of (a)
the business, assets, operations, prospects or condition (financial or
otherwise) of any Maker, (b) the ability of any Maker to perform any of its
obligations hereunder or under the Transaction Documents, or (c) the rights and
benefits available to the Holder hereunder and the Transaction Documents.
 
“Permitted Indebtedness” means
 
(i)           Indebtedness of Sage under the Credit Facility in an aggregate
amount not to exceed $4.5 million, provided such Indebtedness shall be
subordinate in payment and security to the obligations under the Note by the
Holding Company;
 
 
-28-

--------------------------------------------------------------------------------

 
 
(ii)           Unsecured Indebtedness which may, from time to time be incurred
or guaranteed by the Maker which in the aggregate principal amount does not
exceed $250,000;
 
(iii)           Indebtedness relating to loans from Sage to the Holding Company
(provided that neither interest nor principal on such loans shall be payable
until this Note is paid in full);
 
(iv)           Indebtedness relating to capital leases in an aggregate amount
not to exceed $250,000 (secured only by the equipment subject to such leases);
 
(v)           accounts or notes payable arising out of the purchase of
merchandise, supplies, equipment, software, computer programs or services in the
ordinary course of business; or
 
(vi)           Permitted Subordinated Indebtedness.
 
“Permitted Lien” means the individual and collective reference to the following:
(a) Liens for taxes, assessments and other governmental charges or levies not
yet due or Liens for taxes, assessments and other governmental charges or levies
being contested in good faith and by appropriate proceedings for which adequate
reserves (in the good faith judgment of the management of the Maker contesting
the same) have been established in accordance with GAAP; (b) Liens imposed by
law which were incurred in the ordinary course of a Maker’s business, such as
carriers’, warehousemen’s and mechanics’ Liens, statutory landlords’ Liens, and
other similar Liens arising in the ordinary course of a Maker’s business, and
which (x) do not individually or in the aggregate materially detract from the
value of such property or assets or materially impair the use thereof in the
operation of the business of any Maker and its consolidated subsidiaries or (y)
are being contested in good faith by appropriate proceedings, which proceedings
have the effect of preventing for the foreseeable future the forfeiture or sale
of the property or asset subject to such Lien; (c) Liens securing the Permitted
Purchase Money Indebtedness to the extent that such Liens are secured only by
the inventory, equipment or machinery so financed; (d) following execution of a
Subordination and Intercreditor Agreement in form and substance satisfactory to
the Collateral Agent in its sole and absolute discretion with respect to the
same, a Lien securing the obligations under the Credit Facility; and (e) any
Permitted Subordinated Indebtedness.
 
“Permitted Preferred Stock” means preferred stock of Holding Company that (i)
permits the holder thereof no voting, participation or similar rights (other
than as required by law) and (ii) is redeemable at the par value thereof by the
Holding Company upon Foreclosure by the Collateral Agent of the collateral under
the Pledge Agreement.
 
“Permitted Purchase Money Indebtedness” means Indebtedness incurred after the
Issuance Date for the purchase of inventory, equipment or machinery in
connection with the Relief Canyon Mine; provided, that, such Indebtedness may be
secured only by the inventory, equipment or machinery so financed.
 
“Permitted Subordinated Indebtedness” means Indebtedness that (i) is expressly
subordinate in right of payment and security to this Note and the security
therefor, (ii) shall not mature prior to the maturity of this Note, (iii) shall
not permit any payment of principal thereof or interest thereon prior to the
payment in full of this Note, (iv) shall not be secured by any asset, agreement
or other collateral, other than, in each case and on a subordinated basis, the
collateral securing this Note, and (v) is subject to a subordination and
intercreditor agreement among the Makers, the Collateral Agent and the holder of
such Permitted Subordinated Indebtedness in form and substance satisfactory to
the Collateral Agent in its sole and absolute discretion.
 
 
-29-

--------------------------------------------------------------------------------

 
 
“Person” means any individual, sole proprietorship, joint venture, partnership,
corporation, limited liability company, association, joint-stock company,
unincorporated organization, cooperative, trust, estate, governmental entity or
any other entity of any kind or nature whatsoever.
 
“Trading Day” means (a) a day on which the Common Stock is traded on the OTC
Bulletin Board or a registered national securities exchange, or (b) if the
Common Stock is not traded on the OTC Bulletin Board or a registered national
securities exchange, a day on which the Common Stock is quoted in the
over-the-counter market as reported by the National Quotation Bureau
Incorporated (or any similar organization or agency succeeding its functions of
reporting prices); provided, however, that in the event that the Common Stock is
not listed or quoted as set forth in (a) or (b) hereof, then Trading Day shall
mean any day except Saturday, Sunday and any day which shall be a legal holiday
or a day on which banking institutions in the State of New York are authorized
or required by law or other government action to close.
 
“Trading Market” means the Over the Counter Bulletin Board, the OTCQB, the
OTCQX, the New York Stock Exchange, the Nasdaq Capital Markets, the Nasdaq
Global Markets, the Nasdaq Global Select Market or the NYSE Amex.
 
“VWAP” means, for any date, (i) the daily volume weighted average price of the
Common Stock for such date on the OTC Bulletin Board or other Trading Market as
reported by Bloomberg Financial L.P. (based on a Trading Day from 9:30 a.m.
Eastern Time to 4:02 p.m. Eastern Time); (ii) if the Common Stock is not then
listed or quoted on a Trading Market for which the daily volume weighted average
price of the Common Stock is available on Bloomberg L.P., or if prices for the
Common Stock are then reported in the “Pink Sheets” published by the Pink
Sheets, LLC (or a similar organization or agency succeeding to its functions of
reporting prices), the most recent bid price per share of the Common Stock so
reported; or (iii) in all other cases, the fair market value of a share of
Common Stock as determined by an independent appraiser selected in good faith by
the Holder and reasonably acceptable to Sage.
 


[Signature Page Follows]



 
-30-

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, each Maker has caused this Note to be duly executed by its
duly authorized officer as of the date first above indicated.

 

 
SAGEBRUSH GOLD, LTD.
           
By:
        Name:         Title:                    




 
GOLD ACQUISITION CORP.
           
By:
        Name:         Title:                    

 
[Amended and Restated Senior Secured Convertible Promissory Note
From Sagebrush Gold, Ltd. and Gold Acquisition Corp. to Platinum Long Term
Growth LLC]
 
 
 

--------------------------------------------------------------------------------

 
 
 
EXHIBIT A


WIRE INSTRUCTIONS
 


 
TD Bank N.A.
 
 
ABA 026013673
 
 
Account Name: Platinum Long Term Growth, LLC
 
 
Account Number: 4257053101
 
 
 
 
 
 
 
[Amended and Restated Senior Secured Convertible Promissory Note
From Sagebrush Gold, Ltd. and Gold Acquisition Corp. to Platinum Long Term
Growth LLC]

 
 
 

--------------------------------------------------------------------------------

 
 
FORM OF
 
NOTICE OF CONVERSION
 
(To be Executed by the Registered Holder in order to Convert the Note)
 
The undersigned hereby irrevocably elects to convert $ ________________ of the
principal amount [and accrued interest thereon] of the above Note into shares of
Common Stock of Sagebrush Gold, Ltd. according to the conditions hereof, as of
the date written below.
 
Date of Conversion _________________________________________________________
 
Applicable Conversion Price __________________________________________________
 
Number of shares of Common Stock beneficially owned or deemed beneficially owned
by the Holder on the Date of Conversion: _________________________
 
Signature___________________________________________________________________
 
[Name]
 
Address:__________________________________________________________________
 
_______________________________________________________________________
 


 


 
 
 
 
[Amended and Restated Senior Secured Convertible Promissory Note
From Sagebrush Gold, Ltd. and Gold Acquisition Corp. to Platinum Long Term
Growth LLC]
 
 


 



